EXHIBIT 10.45
 
MidCap Funding III, LLC
         7255 Woodmont Ave., Suite 200
            Bethesda, Maryland 20814




February 27, 2013


Tribute Pharmaceuticals Canada Inc.
57 Martin Street
Milton, Ontario, Canada, L9T 2R1
Attention: Rob Harris


 
Re:
Termination of Canadian Collateral Pledge Agreement



Dear Mr. Harris:


Reference is made to that certain Canadian Collateral Pledge Agreement
(“Pledge”) dated as of May 11, 2012  by and between Stellar Pharmaceuticals Inc.
(“Pledgor”) and MidCap Funding III, LLC in its capacity as agent (and in such
capacity, together with its successors and assigns, “Agent”).  Capitalized terms
used herein without definition shall have the meanings set forth in the Pledge.
 
On October 1, 2012, the Borrowers (including Pledgor) amalgamated with each
other to form Stellar Pharmaceuticals Inc. (“Amalco No. 1”), a corporation
governed by the laws of Ontario (“Amalgamation No. 1”).  On January 1,
2013,  Amalco No. 1 amalgamated with Tribute Pharmaceuticals Canada Inc., an
Ontario corporation, to form Tribute Pharmaceuticals Canada Inc.
 
As a result of Amalgamation No. 1, Amalco No. 1 no longer had any
subsidiaries.  Accordingly, Agent hereby terminates the obligations of Pledgor
under the Pledge and returns to Tribute Amalco all original equity certificates
in the possession of Agent.
 

  Very truly yours,                     MIDCAP FUNDING III, LLC          
 
By:
/s/ Luis Viera       Name: Luis Viera       Title:   Managing Director          

 
 
Enclosures
 